Name: Commission Regulation (EEC) No 2998/80 of 20 November 1980 amending Regulation (EEC) No 1379/80 as regards beef products which may be bought in by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 / 10 Official Journal of the European Communities 21 . 11 . 80 COMMISSION REGULATION (EEC) No 2998/80 of 20 November 1980 amending Regulation (EEC) No 1379/80 as regards beef products which may be bought in by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( } ), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (5) (c) thereof, Whereas Commission Regulation (EEC) No 1379/80 (3), as last amended by Regulation (EEC) No 2890/80 (4), fixed the list of products which may be bought in by intervention agencies ; whereas, as regards Ireland and the United Kingdom, the said list must be amended in order to facilitate the sale of the products so bought in ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1379/80 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 24 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968 , p. 24 . (*) OJ No L 329, 29 . 12. 1979 , p. 1 . (J ) OJ No L 140, 5 . 6 . 1980, p. 54 . (&lt;) OJ No L 299, 8 . 11 . 1980, p. 7 . 21 . 11 . 80 Official Journal of the European Communities No L 311 / 11 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix d'achat en Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum 328,518 322,340 321,613 315,436 309,731 303,561 306,029 288,753 282,584 285,052 DEUTSCHLAND  Hinterviertel gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A Ochsen A BELG1QUE/BELGIÃ   Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % DANMARK  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler*, af : Kvier I Stude I Type P Ungtyre I FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite * pistola », provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 293,913 308,156 314,630 328,872 289,382 303,624 310,098 324,341 383,616 358,475 337,781 358,817 342,911 319,823 367,368 342,227 321,533 346,845 330,939 307,850 IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 293,065 284,116 287,301 278,352  Hindquarters, ' pistola' cut at eighth rib, from : Steers 1 Steers 2 305,275 295,947 299,51 1 290,183 No L 311 / 12 Official Journal of the European Communities 21 . 11 . 80 Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum ITALIA  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs, gÃ ©nisses, taureaux extra NEDERLAND  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Vaarzen, Ie kwaliteit Stieren, Ie kwaliteit UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H  Hindquarters, ' pistola 'cut at eighth rib, from : Steers M Steers H Heifers M/H 395,581 373,988 335,891 305,307 320,697 303,190 300,006 287,252 315,830 312,517 299,214 296,789 291,439 293,104 282,258 309,155 303,578 305,324 294,025 386,080 364,488 327,006 294,569 309,960 298,987 295,803 283,050 311,628 308,314 295,011 292,586 287,236 288,901 278,055 304,952 299,375 301,121 289,822 B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, ' pistola 'cut at eighth rib, from : Steers L/M Steers L/H Steers T Heifers T